UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4262
TUNDE DEANE,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                          (CR-00-27-BO)

                   Submitted: December 7, 2001

                      Decided: January 16, 2002

       Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christopher F. Cowan, COWAN, NORTH & LAFRATTA, L.L.P.,
Richmond, Virginia, for Appellant. J. Frank Bradsher, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DEANE
                               OPINION

PER CURIAM:

   Tunde Deane appeals his forty-one month sentence imposed upon
Deane’s conviction following his guilty plea for possession of fire-
arms by a convicted felon, in violation of 18 U.S.C.A. § 922(g)(1)
(West 2000). Deane’s attorney filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). We affirm.

   Deane pled guilty to possession of eighteen firearms after having
been convicted of a crime punishable by a term of imprisonment
exceeding one year, in violation of 18 U.S.C.A. § 922(g)(1). The pre-
sentence investigation report calculated Deane’s offense level at
twenty-one with a criminal history category of II, resulting in a sen-
tencing guidelines range of forty-one to fifty-one months’ imprison-
ment. This included a five-level enhancement pursuant to USSG
2K2.1(b)(1)(E) for Deane’s involvement in the acquisition, posses-
sion, and transportation of forty-one firearms. Deane initially objected
to the calculation of the sentencing guidelines range, then subse-
quently withdrew his objections and stipulated to the sentencing range
of forty-one to fifty-one months imprisonment. The district court sen-
tenced him to the minimum of forty-one months’ imprisonment.

   In his Anders brief, Deane charges the district court with error in
accepting his guilty plea. Because Deane did not raise any objections
at his guilty plea hearing, this Court’s review is for plain error. United
States v. Walker, 112 F.3d 163, 165 (4th Cir. 1997).

   The Rule 11 colloquy established Deane’s competence to plead
guilty, and Deane acknowledged his satisfaction with his counsel’s
representation and his awareness that by pleading guilty, he was for-
feiting his rights to the presumption of innocence, to a jury trial, to
have the government prove his guilt beyond a reasonable doubt, to
confront witnesses against him, to cross-examine witnesses, to present
evidence on his own behalf or not put on any evidence, and to choose
whether to testify at trial, which decision could not be used against
him. Deane acknowledged his awareness of the charge against him
and the potential maximum punishment for the charged offense. He
affirmed his desire to plead guilty of his own free will, made without
                       UNITED STATES v. DEANE                         3
any promises, threats, or coercion, and admitted his guilt. The Gov-
ernment presented a summary of the evidence establishing Deane’s
possession of eighteen firearms and his prior felony conviction, to
which there was no objection. We find the district court did not err
in accepting his guilty plea.

   Furthermore, we find the calculations of the criminal history cate-
gory and offense level are supported by the evidence presented at the
first sentencing hearing, at the Rule 11 hearing, and in the presentence
investigation report. Further, because Deane’s sentence of forty-one
months’ imprisonment, even if based on a finding of possession of
more firearms than charged in the original indictment, is less than the
ten-year statutory maximum punishment and thus does not implicate
Apprendi v. New Jersey, 530 U.S. 466 (2000). Moreover, Deane’s
stipulation waived any objection.

   Next, we find no abuse of discretion in the district court’s denial
of Deane’s pro se "Motion to Withdraw from Counsel," See Fields v.
Murray, 49 F.3d 1024, 1029 (4th Cir. 1994). Further, to the extent
Deane’s motion could be read to claim ineffective assistance of coun-
sel, such a claim is not cognizable in this direct appeal. See United
States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

  Deane’s sentence is affirmed. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
4                     UNITED STATES v. DEANE
materials before the court and argument would not aid the decisional
process.

                                                        AFFIRMED